Citation Nr: 1120224	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-06 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter is before the Board of Veteran's Affairs (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This case was previously before the Board in January 2010 at which time it was remanded for further development.  It is now returned to the Board.  As discussed below, the Board finds that the agency of original jurisdiction substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Hypertension is not manifested as a result of the Veteran's period of active service,  and was not manifested to a compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in May 2002, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.   Though the Veteran in this case did not receive such notice regarding ratings and effective dates for that claim, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).

With regard to the duty to assist, the Veteran's available in-service and post-service treatment records have been obtained and considered.  The Veteran has not identified any outstanding medical records that are necessary to decide his claim.  To the extent that any prior treatment records may be outstanding, the Board finds that the Veteran has not been prejudiced by their absence, as the evidence currently of record confirms treatment for hypertension over the years, as discussed below.

Additionally, the Veteran was afforded a VA examination in January 2010 pursuant to a January 2010 remand directive.  Neither the Veteran nor his representative has argued that this examination was inadequate for adjudication purposes, and a review of the examination report reveals no inadequacies.  The Board notes that the examiner did offer an opinion as to whether the lay and medical evidence shows the nature and etiology of the hypertension, as instructed in the prior remand.   Accordingly, the Board finds that the RO substantially complied with the remand directives.  See D'Aries, 22 Vet. App. at 106.

In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for hypertension, may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 635 (26th ed. 1981).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A review of the Veteran's service treatment records reveals that there is no diagnosis of hypertension made during his period of active service.  The Veteran's enlistment report of medical examination dated in February 1967 shows that clinical evaluation of his heart and vascular system was normal.  His blood pressure was 138/88.  In May 1967 it was 130/90.  According to the March 1969 separation examination, the Veteran's blood pressure was 104/68.  

Subsequent to service, within one year of separation, in July 1969, the Veteran had a blood pressure reading of 140/90.

Private medical records dated from August 1984 show a diagnosis of hypertension.  According to a November 1993 VA examination, the Veteran's blood pressure was 174/106, 174/98, and 172/102.  VA examination records dated February 1997 and September 1998 reported his blood pressure readings were 162/94 and 129/87, respectively.  His blood pressure readings during a May 2002 VA examination were 128/77, 118/70, and 122/76.  However, while the examiner provided a diagnosis of hypertension, the examiner did not express an opinion as to the relationship between the diagnosed hypertension and the elevated blood pressure readings which were documented during service and shortly thereafter.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Subsequently, the Veteran underwent another VA examination in March 2010 where the VA examiner confirmed the Veteran's diagnosis of hypertension and noted continuous medication was required for control.  The Veteran's blood pressure readings were 164/103, 150/97, and 168/102.  Upon physical examination and a review of evidence of record, the VA examiner opined the Veteran's current hypertension was not caused by or a result of his active service as there was no evidence of sustained blood pressure elevations while in service.  The VA examiner also concluded while mild elevation of blood pressure was noted when the Veteran complained of chest pain, this was common during illness, and the blood pressure had returned to normal.   

Recent VA treatment records indicate the Veteran's blood pressure was 130/80 in July 2008; 118/80 in February 2009; 120/82 and 136/80 in April 2009; 130/72 and 120/70 in August 2009; 126/80 in February 2010; and 138/78 in September 2010.   
Having carefully considered the competent medical evidence of record, the Board finds that the preponderance of the evidence has failed to demonstrate that the Veteran was ever diagnosed with hypertension during his period of active service. The Veteran's service treatment records are highly probative as to the Veteran's condition during his period of active service and at the time of his release from active service, as they were generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which may be proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The service treatment records are entirely negative for any symptoms associated with hypertension and weigh heavily against the claim.  The weight of the service treatment records is greater than subsequent evidence based on a history as provided by the Veteran.  While there is evidence of elevated diastolic blood pressure reading of 90mm in July 1969, there is no evidence the diastolic blood pressure was predominantly 90mm or greater as the diastolic blood pressure was 68mm in March 1969.  

The first evidence of a diagnosis of hypertension following service is not until August 1984.  This is approximately 15 years following the Veteran's separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since active service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran currently has a diagnosis of hypertension, there is no evidence of a chronic disability during his period of active service, continuity of symptomatology after such period of active service, or medical evidence associating a current diagnosis to service.

The Board has considered the assertions and arguments of the Veteran and his representative in support of his claim that he has hypertension that is manifested as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his hypertension since service, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of hypertension) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with hypertension until several years after service, and no competent medical evidence linking the hypertension to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has hypertension that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.



ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


